From judgment on verdict in favor of defendant J. C. Edmisten, plaintiff appealed.
Plaintiff instituted action on a note which it was alleged defendant J. C. Edmisten had endorsed. This defendant denied that he had endorsed the note, or authorized anyone to sign his name thereto. The jury accepted the defendant's version of the transaction and rendered verdict in his favor. On the record, we find no ruling of the court below which would justify setting aside the verdict and judgment. The plaintiff's assignments of error cannot be sustained.
No error.